 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertification of RepresentativesIT IS HEREBY CERTIFIEDthatthe Seamprufe Employees'Association(of Easton),has been designated and selected by a majority of em-ployees of Seamprufe,Inc., in the unit hereinabove found appropriateas the representative for the purposes of collective bargaining, andthat pursuant to Section9 (a) of the Act,the said organization is theexclusive bargaining agent of all such employees for the purposes ofcollective bargainingwithrespect to rates of pay,wages,hours of em-ployment,and other conditions of employment.HERBERTL.WADE, JERRYPAXTONAND G. F. MCGEE, CO-PARTNERS,D/B/A WADE &PAXTONandCITRUS, CANNERY WORKERS AND FOODPROCESSORS,LOCAL UNION24473,AFL. Case No. 39-CA-166.October 5, 1951Decision and OrderOn June 5, 1951, Trial Examiner J. J. Fitzpatrick issued his In-termediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report.'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are affirmed.The Board has considered the Interme-diate Report,3 the Respondent's exceptions, and the entire record inthe case and adopts the findings, conclusions, and the recommenda-tions of the Trial Examiner with the following additions and mod-ification.We agree with the Trial Examiner's finding that the Respondentrefused to bargain in good faith with the Union on and after Novem-ber 9, 1950, in violation of Section 8 (a) (5) and 8 (a) (1) of the Act.1 The Respondent has requested oral argument before the Board. In our opinion therecord, the briefs submitted to the Trial Examiner,and the Respondent's exceptions fullypresent the issues and the positions of the parties.Accordingly,this request is denied.Y Pursuant to the provisions. of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog and Mem-bers Houston and Reynolds].8The Intermediate Report erroneously states that during the Respondent's operatingseason, from November 1949 until July 1950, Respondent's sales were$58,000.Thisfigure is corrected to read $52,000 to conform,to the record evidence.This minor andapparent typographical error does not affect the Trial Examiner's ultimate conclusionsor our concurrence therein.96 NLRB No. 93. WADE & ,PAXTON651Where, as here, the Union requested the Respondent to bargain lessthan 3 months after the Union had been certified by the Board as theexclusive bargaining representative of the employees, no circum-stance appearsto alter the Respondent's statutory obligation underSection 8 (a) (5). In the interest of industrial stability, the Boardhas long held that, absent unusual circumstances, the majority statusof a certified union is presumed to continue for a period of 1 year afterthe date of certification.4Congress, in adopting the 1947 amend-ments to the Act, carefully considered and ratified this establishedrule.5The rule was given statutory sanction in 1947 when Congressamended Section 9 (c) (3) of the Act to read, "No election shall bedirected in any bargaining unit or any subdivision within which, inthe preceding twelve-month period, a valid election shall have beenheld." 6Once employees have designated their bargaining represent-ative inaccordance with the Act, recognition of that representativeduring the certification year is not a matter which an employer mayor may not grant when and as he chooses.We have carefully considered the Respondent's contention that itwas underno duty to bargain with the certified representative of itsemployees during a period when the employees were not actuallyworking.Although Respondent states in its exceptions that at thetime the plant closed the previousseason allemployees were dis-charged, we do not understand the Respondent's view to be thatthe employee relationship, as defined in Section 2 (3) of the Act, wasthereby terminated for all purposes.That very question, involvingthe continuing employment status of workers during a seasonal lay-off, was squarely presented to the Court of Appeals for the NinthCircuit inNorth Whittier Heights Citrus Association v. N. L. R. B.7The Court, sustaining the Board's position, held that during a sus-pension of plant operations due to theseasonalnature of the busi-ness, employees must be considered as merely laid off and not dis-4N. L. R. B. v. Whittier MillsCo., 111 F. 2d 474 (C. A. 5) ;Celanese Corporation ofAmerica,95 NLRB 664.5The Board had reiterated the rule in its annual report to the President and the Con-gress for the year immediately preceding the amendments to the Act and for the yearbefore that as well.N. L. R. B, Twelfth Annual Report(Gov't Printing Off., 1948),p. 13 ;N. L. R. B.,Eleventh Annual Report(1947),p. 17.See H. R. Rep.No. 245, 80th Cong., 1st Sess,39 (1947) ; Sen. Rep. No.105, 80th Cong.,1st Sess, 25(1947) ;H. Conf. Rep.No. 410, 80th Cong., 1st Sess.,49 (1947).6 Indeed, Respondent does not question the validity of this rule,as it states in its excep-tions to the Intermediate Report, "The respondent stands ready,willing and able to nego-tiate at any time with any of its employees or any group or organization certified to nego-tiate for it ; .. . 'And in its brief, submitted to the Trial Examiner,the statement ap-pears-"Respondents recognize the Union as the certified bargaining agent for its em-ployees whether they be the same employees who had previously worked in this plant orother employees."7 109 F. 2d 76,certiorari denied 310 U.S. 632.Cited with approval inFishgold v. Sulli-van Corp.,328 U. S. 275, footnote 11 at 287,where the Supreme Court said, "Temporarysuspension of an employee's work commonly does not affect the continuance of his-status." 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'charged.In holding that they retain their status as employees, theCourt emphasized : "The relation of employer and employee does notalways depend upon continuity of actual every day work."Therecord here shows that all the employees are from Raymondville, thelocation of the Respondent's shed, and that most, or 75 percent ofthem, return year after year to work for the Respondent.The Re-spondent's temporary cessation of work operations cannot be consid-ered, therefore, as accomplishing a termination of the employer-em-ployee relationship.Respondent's contention that the Act imposes no obligation to bar-gain when no one is working was made clear to the Union in the letterof November 29, 1950, from Respondent's counsel to the Union secre-retary, C. C. Turner, stating that "it has been and is now their positionthat until such time as there are some employees at the plant for youand your union to bargain for, that there is no necessity for negotia-tions."This position apparently rests on the premise expressed inthe Respondent's brief filed with the Trial Examiner, "It would cer-tainly have been a waste of time to have spent bargainingsessionsdiscussing the terms of a contract covering an empty plant," and thatRespondent had no duty to bargain until the plant was operating oruntil it knew that operations would be resumed.But, as the TrialExaminer found, at the time of the Respondent's prior refusal to bar-gain on November 9, 1950, there was little indication that plant opera-tions would be curtailed.Although G. F. McGee, the Respondent'scopartner, testified that a drought had affected the crops, it was notuntil the second severe freeze in January 1951 that it appeared cer-tain that operations would be suspended shortly for the season. Theemployees reasonably could have expected to return to work'whenthe plant reopened, and had a right to bargain with the Respondentconcerning the reopening of the plant, the terms and conditionsthereof, and other relatedmatters aRespondent's refusal to bargain, if sanctioned in these circum-stances,would completely nullify the employees' franchise.In aseasonal business like that of the Respondent,as inother enterprises,collective bargaining negotiations may continue several days and evenweeks.On Respondent's theory, although negotiations may commenceduring the operating season of the Respondent's shed, as it is not un-8American Radiator Company, 7NLRB1127, 1151.The Respondent contendsthat the TrialExaminer's finding that there were employmentconditions which the employees wanted to settle prior to the operating season is not sup-ported by the record.This contention lacks merit.E. C. DeBaca,the union representa-tive,testified without contradiction that the Union's members desired that a contract benegotiated prior to resumption of seasonal operations.The terms of the proposed con-tract, introduced in evidence,adequately support the Trial Examiner's finding that "therewere questions involving preference of employment and seniority as well as wages andother conditions of employment that werevital tothe employees and that they wantedsettled before the season opened." WADE & PAXTON653likely that operations might be suspended temporarily-again be-cause of seasonal factors-before a contract agreement is reached, theRespondent would again be free to renew its contention that it is notrequired to bargain because the Union's request is unseasonable.This diversion, if repeated from season to season, would serve todeprive employees of their right to self-organization and to bargaincollectively through representatives of their own choosing, as guar-anteed by the Act.The Board foresaw this difficulty in determining the appropriatetime for conducting elections in seasonal industries. In following itsusual practice in representation cases of directing an election in aseasonal industry at or near the peak of the season, the Board recog-nized that this procedure might often make it impossible to completea contract which would take effect before the end of the current operat-ing season. In this connection the Board said:We recognize the contract difficulties adverted to by the Inter-venor.However, a contract negotiated during a year followinga Board certification is a bar to a rival petition, and such a con-tract in a seasonal industry will determine employment condi-tions for the yearafterthe election.We think the fact of theineffectiveness of the contract for the current year is a lesser evilthan not permitting the seasonal employees any voice in theselection of their bargaining representative.'Significantly, at the time of the November 29, 1950, letter writtenby the Respondent's counsel, the Respondent had already opened itsshed on the previous day and had known on November 27 that opera-tions would be resumed on November 28.Neither Respondent norits counsel ever advised any of the union representatives that thesituation had changed and that the employees were then working.Although the Respondent may not have communicated its intentionto resume operations to its counsel, in view of the final remarks inthe letter of November 29 to the union secretary, some effort to com-municate with union representatives could reasonably have been re-quired.The Respondent's letter, advising the Union that it wouldnot negotiate because it had no employees working, closed with theseremarks : "At the present time there is no certainty as to when theplant will open.Consequently, it is impossible to give you a definitedate as to when we can begin negotiating."No effort was made byRespondent after operations were resumed on November 28 to retractthe statement that it had no employees, or to correct the erroneousimpression it had communicated.9Libby, McNeal & Libby,90 NLRB No. 89. not reported in bound volumes of Board deei-sions.See,also,Arena-Norton Co..62 NLRB 1077. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found, and we agree, that the Respondent'srequirement imposed on the union representatives at the November 9,1950,meeting-that they be accompanied by a local committee-further demonstrates the Respondent's failure to bargain in goodfaith.As stated by the court inN. L. R. B. v. George P. Pilling &SonCo.: 10 "Sec. 7 of the Act guarantees to the employees the rightto bargain collectively through a representative of their own choosingand it is not for the employer to restrain or interfere with the exerciseof that right by insisting upon unwarranted conditions."This rightincludes the right of the duly elected bargaining agent to select theindividuals who will act in its behalf in negotiations with the em-ployer, free from control by the latter."We will modify the recommended order of the Trial Examiner byproviding that the Respondent post the required notices for a 60-dayperiod when seasonal operations are in progress.12OrderUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board orders that the Respondent, Herbert L. Wade, JerryPaxton and G. F. McGee, Co-Partners, d/b/a Wade & Paxton, Ray-mondville, Texas, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Citrus, Cannery Work-ers and Food Processors, Local Union 24473, AFL, as the exclusivebargaining representative of all production and maintenance em-ployees at the Respondent's packing shed at Raymondville, Texas,including tomato crate makers and cabbage crate makers, but exclud-ing purchasing agents, bookkeeper-weigher, office and clerical em-ployees, guards, watchmen, tomato crate chief, shed foreman, and allother supervisors as defined in the Act.(b)Requiring that a committee of its employees accompany theauthorized representative of its employees in bargaining negotiations,or in any other manner establishing conditions pertaining to suchrepresentation.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the ex-clusive representative of all of its employees in the aforesaid appro-priate unit.Io 119 F. 2d 32, 38 (C. A. 3).11SeeLane Cotton Mills,9 NLRB952, 967-968, enforced111 F. 2d 814 (C. A.5) ; N. L.if.B. v. BlantonCo., 16 NLRB951, 964, enforced121 F.2d 564(C. A. 8).12 Southern Fruit D,strtibutors,Inc.,81 NLRB259 ;Charbonneau Packing Corporation,95 NLRB 1166. WADE & PAXTON655(b)Post at its plant at Raymondville, Texas, copies of the noticeattached hereto and marked "Appendix A." 13 Copies of this notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after being signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, while the plant is infull operation.Said notices shall be posted in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with CITRUS, CAN-NERY WORKERS AND FOOD PROCESSORS,LOCAL UNION 24473, AFL,as the exclusive representative of all the employees in the follow-ing appropriate bargaining unit : All production and mainte-nance employees at the Raymondville packing shed, includingtomato crate makers and cabbage crate makers,, but excluding pur-chasing agents, bookkeeper-weigher, office and clerical employees,guards, watchmen, tomato crate chief, shed foreman, and all othersupervisors as defined in the Act.WE WILL NOT require the representative of our employees to beaccompanied by a committee of our employees who are workingat the time, or in any other way interfere with the employees'choice of a bargaining representative by establishing conditionspertaining thereto.HERBERTL.WADE, JERRY PAXTONAND G. F. MCGEE, CO-PARTNERS,D/B/A WADE & PAXTON,Employer.Dated ---------------By -------------------------------------(Representative)(Title)is In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words, "A Decision and Order,"the words,"A Decree of the United States Courtof AppalsEnforcing." 656DECISIONS OF NATIONAL LABOR RELATIONS,BOARDThis notice must remain posted from the date hereof, and for 60,days while the plant is in full operation. It must not be altered, de-faced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed on November 14, 1950, by Citrus, Cannery Workers andFood Processors, Local Union 24473, AFL, herein called the Union, the GeneralCounsel for the National Labor Relations Board, through the Regional Directorfor the Sixteenth Region (Fort Worth, Texas), issued a complaint dated Febru-ary 9, 195551, against Herbert L. Wade, Jerry Paxton and G. F. McGee, Co-Partners,d/b/a Wade & Paxton, herein called the Respondent, alleging that the Respond-ent had engaged in unfair labor practices affecting commerce within the mean-ing of Section 8 (a) (1) and 8 (a) (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.A copy of thecharge was duly served upon the Respondent, and copies of the complaint andnotice of hearing on the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat the Respondent on or about October 11, 1950, and at various times there-after, refused to bargain with the Union as the authorized representative of itsemployees in an appropriate unit.The Respondent's answer admits the naturebf its business as described in the complaint, and that on May 18, 1950, a ma-jority of its employees selected the Union as their representative, but deniesall allegations of unfair labor practices.Pursuant to notice, a hearing was held on March 1, 1951, at Raymondville,Texas, before J. J. Fitzpatrick, the undersigned duly designated Trial Examiner.The General Counsel and the Respondent were represented by counsel, the Unionby a n AFL organizer. Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded all parties.At the conclusion of the taking of testimony the General Counsel and the Re-spondent's attorney argued briefly on the record, and all parties were given anopportunity to file briefs and/or proposed findings of fact and conclusions of lawsubsequent to the close of the hearing. Briefs have been received from the GeneralCounsel and the Respondent.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent copartnership, Wade & Paxton, at all times material hereinhas had its principal office and place of business in the city of Raymondville,Texas, where it purchases, packs, sells, and distributes fresh vegetables.Thebusiness is seasonal, operations beginning in November or December of each yearand continuing on through the following June.During the operating seasonfrom November 1949 until July 1950, Respondent purchased vegetables from var-ious growers located in and around Raymondville, of the approximate value of$300,000.During the same period its sales were in excess of $300,000, of whichover 75 percent was 'shipped to points located outside the State of Texas. Becauseof a drought, freeze, and poor crop conditions during the short operating seasonfrom November 1950 to February 21, 195'1, the partnership's purchases from the WADE & PAXTON657above sources were about$38,000, and its sales about $58,000,of which 90 percentwas shipped to points outside Texas.I find from the above facts,and as concededby the Respondent,that it is engaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDCitrus, Cannery Workers and Food Processors, Local Union 24473, AFL, is alabor organization admitting to membership employees of the Respondent 1III. THE UNFAIR LABOR PRACTICESA. The appropriate unit and representation by the Union of a majority thereinOn July 24, 1950, following a Board-ordered election, which was won by theUnion, the Respondent's objections to the conduct of the election were overruledand the Board certified the Onion as the- exclusive representative for collectivebargaining of all the Respondent's production and maintenance employees at itspacking shed in Raymondville,including tomato crate makers and cabbage cratemakers, but excluding purchasing agents, bookkeeper-weigher, office and clericalemployees, guards, watchmen, tomato crate chief, shed foreman, and all othersupervisors as defined in the Act. I therefore find that by virtue of Section 9(a) of the Act the Union at all times material herein has been and now is therepresentative of the Respondent's employees for the purposes of collective bar-gaining in the above appropriate unit.B. Bargaining effortsAs heretofore found, the Respondent does not normally operate its packingshedfrom about the end of June to November or December of each year. It isa member of the Texas Citrus and Vegetable Growers and Shippers Association,herein called the Association,which handles business matters for the Respondent(and presumably its other members) including collective bargaining. On October11, 1950, as the packing season approached, E. C. DeBaca, heretofore referredto, on behalf of the Union wrote Scott Toothaker at McAllen, Texas, attorneyfor the Association, requesting bargaining negotiations with the Respondent.On October 13 Toothaker wrote Austin E. Anson, executive manager of theAssociation at Harlingen, Texas,' enclosing a copy of DeBaca's letter and re-questing that Anson advise when it would be "convenient for you to meet withDeBaca and the writer [and] I will be glad to advise him," sending a copy ofhis letter to DeBaca.Not hearing anything further about the request, the Unionon October 30 through its secretary, C. C. Turner, wrote C. F. McGee, one of thepartners, calling attention to the October 11 request and concluding,'In its brief,the Respondent Points out that the record lacks proof that the Unioninvolved herein is a labor organization within the meaning of the Act.E. C.DeBaca,a representative of the American Federation of Labor assigned to the Rio Grande Valleyin Texas, testified that, on behalf of the Union,he represented employees of the variouscompanieswho were members of the Texas Citrus and Vegetable Growers and ShippersAssociation, including the Respondent.The Board'sDecision and Direction of ElectioninCase No.39-RC-155, dated April 27, 1950,upon which the present proceeding isgrounded in part,was received in evidence herein without objection.In that decision theBoard specifically found that the Union herein involved was a labor organization.I there-fore reject the Respondent's contention in the above respect.2McAllen is about 65 miles,and Harlingen about 20 miles,from Raymondville,Texas,where the Respondent's plant is located. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe wish to again notify you that we desire at this time to begin bargainingnegotiations with your company and further request that you make arrange-ments to have a representative of your organization available for continuednegotiations so that we might complete a contract in the near future.No answer was made to Turner's communication,but on November 6 Toothakerwrote DeBaca that arrangements had been made to meet at the Association'soffices in Harlingen Thursday afternoon,November 9, "for the purpose ofnegotiating this contract."At the appointed time and place DeBaca and Turner met with Toothaker,McGee, and Anson. The meeting lasted only about 30 minutes.After somediscussion of the weather and the crop conditions generally,DeBaca distributedcopies of the Union's proposed contract.Before there was an opportunity todiscuss or even read the proposal,the Respondent's representatives announced(1) the Respondent's shed was not in operation and there was a question whetheritwould open during the season due to the drought and poor crops;(2) as theRespondent had no employees,there was nothing to negotiate about; and (3)when and if the shed started packing,the Respondent's negotiators would, onrequest, again meet with DeBaca and Turner to negotiate a contract,providedthe union representatives were also accompanied by a committee of the Re-spondent's employees.The meeting then closed without any arrangements fora later meeting, after DeBaca had collected the copies of the proposal.On November 22 following,Turner wrote Toothaker :Re : Wade and Paxton negotiationsDEAR MR. TOOTHAKER :We are indeed sorry that the Company took the view at our last meetingin Harlingen,that they would not negotiate with 'us for the reason thatthe plant is not now operating.We still feel as we did at the above men-tioned meeting, that this fact is no bar to negotiating a contract.We requestthat the Company meet with us in your office in McAllen next Tuesday, Novem-ber 28th at 2:00 P. M.If this time and place is satisfactory,,please let me know.On November 29 Toothaker replied :In re : Wade&Paxton negotiationsDEAR MR.TURNER :We acknowledge receipt of your letter of November 22nd,in regard tothe above matter, which letter was received by the writer while he wasabsent from the office due to an eye infection.It has not been the Company's position that they would not negotiatefor the reason that the plant is not now operating,but it has been andis now their position that until such time as there are some employees atthe plant for you and your union to bargain for, that there is no necessityfor negotiations.At the present time there is no certainty as to when the plant will open.Consequently,it is impossible to give you a definite date as to when wecan begin negotiating.Actually,the shed began operations on November 28 but with a reduced forcein order to handle cabbages and some turnips that began coming into the shed.Due, probably,to a very severe freeze the latter part of January 1951,8which8There was also a less serious freeze the previous December. WADE & PAXTON659destroyed all growing crops, the shed closed on February 9. It remained closeduntil the 19th and then reopened,but only for 3 days and then closed for theseason on February 21.No more than 20 production workers were at any timeemployed by the Respondent during this short production season.Normally itemploys from 50 to 75 workers.C.Conclusions as to the refusal to bargain allegationThe contention that the Respondent was not required to negotiate with itsemployees in this seasonal business unless and until it actually had employeeson the job lacks merit in my judgment.In the off-seasonthere werequestionsinvolving preference of employment and seniority as well as wages and otherconditions of employment that were vital to the employees and that they wantedsettled before the season opened.We do not have here a situation where therewas no reasonable expectancy that the operations would ever be resumed,under such circumstances the above contention would probably be well taken, buthere the Respondent normally opened for operations late each fall.In fact, asthe record shows, on November29, 1950, theshed had already been openedwhen Toothaker,answering the Union's request of the Respondent stating thatnegotiations be resumed,wrote that there was no certainty as to when the shedwould open.4In a seasonal industry,or an operation where actual production is intermit-tent, the fact that employees are not actually at work just does not justify theemployer's refusal to bargain with the employees'authorized representative.'The Boardhas also held that a question concerning the representation of em-ployees exists during the off season of a seasonal industry'The Respondent'sannounced refusal to negotiate unless the Union brought a committee of theRespondent's employees to the bargaining table also constituted a refusal tobargain.The employees had made their official choice of a bargaining repre-sentative,and it was not for the Respondent to interferewith thatchoice by"establishing conditions pertaining thereto."'I find therefore,contrary to thecontentions of the Respondent,that on November 9, 1950, and thereafter, theRespondent failed and refused to bargainwiththe Union as the authorizedrepresentative of its employees in an appropriate unit, thereby violating Section8 (a) (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activity of the Respondent set forth in Section III, above,occurring in con-nection with the operations of the Respondent described in Section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.4Manager McGee's testimony that on November 9, 1950, he did not know whether theshed would operate that season is not credited.True, at that time the drought had lim-ited the amount of vegetables then available,but there were crops to be handled as wasclearly proven by the fact that the shed opened at about the normal time with a reducedforce.It was the two freezes that followed later, particularly the January freeze, whichwas the worst experienced in that area in many years, that destroyed the replanted orgrowing vegetables and forced the early closing in February.5J.W. Beasley,etc.,7 NLRB 1069. Cf.Piqua Munising Wood Products Company,7 NLRB 782(enforced in 109 F. 2d 552 (C. A. 6) ).6Liggett and Myers Tobacco Company,74 NLRB 443.7N L R B.v George P Pilling and SonCo , 119 F 2d 32 (C. A. 3). 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYIt has been found that the Respondent, by refusing to negotiate with the Unionduring a period when Respondent's employees were not actually working, and byinsisting that the union representatives be accompanied in future negotiationsby a committee of the Respondent's employees, has refused to bargain collec-tively.In order to effectuate the policies of the Act, it will be recommended thatthe Respondent be required, upon request, to bargain with the Union as theexclusive representative of its employees in the unit found to be appropriate,regardless of whether the Respondent's employees are actually working at thetime of the request. It will also be recommended that the Respondent cease and.desist from in any other manner interfering with the efforts of the Union to bar-gain collectively with it.Cf.N. L. R. B. v. Express Publishing Company,321U. S. 426.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.Citrus, Cannery Workers and Food Processors, Local Union 24473, AFL, isa labor organization within the meaning of Section 2 (5) of the Act.2.The above Union is now, and during all times material herein, has been theexclusive representative, within the meaning of Section 9 (a) of the Act, of allthe employees of the Respondent in the unit heretofore found to be appropriatewithin themeaning ofSection 9 (b) of the Act.3.By refusing on November 9, 1950, and thereafter to bargain collectively withthe above Union as the exclusive representative of all its employees in the afore-said unit,the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) of the Act.4.By said acts, Respondent has interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andthereby engaged in and is engaging in unfair labor practices within the mean-ing of Section8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]THE GREAT ATLANTIC&PACIFIC TEACOMPANYandRETAILCLERKSUNION, LOCAL No.1604OF SAVANNAI-I, GA., AFFILIATED WITH RETAILCLERKS INTERNATIONAL ASSOCIATION, AFL, PETITIONER.Case No.10-RC-1494.October 5, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul L. Harper, hearing96 NLRB No. 88.